                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK FAMILY PLANNING
SERVICES, et al.                                                                      PLAINTIFFS

v.                                Case No. 4:21-cv-00453-KGB

LARRY JEGLEY, in his official capacity
as Prosecuting Attorney of Pulaski
County, et al.                                                                      DEFENDANTS

                                              ORDER

       On June 14, 2021, plaintiffs Little Rock Family Planning Services, Planned Parenthood of

Arkansas and Eastern Oklahoma, and Janet Cathey, M.D., filed a motion for temporary restraining

order and/or preliminary injunction (Dkt. No. 12). On June 21, 2021, the Court entered an Order

and Notice of Hearing and directed that, if the parties request a hearing or the Court determines

that a hearing on the motion will benefit the Court, the Court will hold a hearing on plaintiffs’

motion for temporary restraining order and/or preliminary injunction on Thursday, July 8, 2021

(Dkt. No. 16). On June 22, 2021, counsel for defendants informed the Court via electronic mail

that defendants do not plan to request a hearing on the motion. On June 28, 2021, defendants filed

their response to plaintiffs’ motion (Dkt. No. 22). Also on June 28, 2021, counsel for plaintiffs

informed the Court via electronic mail that plaintiffs will not be requesting a hearing on the motion.

       The Court, having reviewed the record before it and considering the parties’ representations

regarding the hearing, concludes that a hearing on plaintiff’s motion for temporary restraining

order and/or preliminary injunction likely will not benefit the Court. Accordingly, the Court

removes the hearing on the motion from the calendar for July 8, 2021.
So ordered this 30th day of June, 2021.

                                              _______________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
